183 F.2d 328
FARMERv.UNITED STATES.
No. 6117.
United States Court of Appeals Fourth Circuit.
Argued July 3, 1950.
Decided July 6, 1950.
Writ of Certiorari Denied October 16, 1950.

See 71 S.Ct. 72.
Joseph M. Wright, of Shelby, N. C., for appellant.
J. B. Craven, Jr., Asst. U. S. Atty., of Morganton, N. C. (Thomas A. Uzzell, Jr., U. S. Atty., of Asheville, N. C., on brief), for appellee.
Before PARKER, Chief Judge, and SOPER and DOBIE, Circuit Judges.
PER CURIAM.


1
This is an appeal in a criminal case in which appellant was convicted of using the mails in connection with a scheme to defraud. The crime charged was clearly established by the evidence and the case was fairly presented to the jury in a charge to which no exceptions were taken. Appellant complains because the court denied his motion for continuance made on the ground of illness of counsel and failure to have witnesses subpoenaed. It appears, however, that appellant had made no effort to obtain the services of counsel and had not employed the attorney whom he claimed to be ill and that he made no showing as to what he expected to prove by any absent witnesses. There was clearly no abuse of discretion in denying the motion for continuance. Appellant was represented by competent counsel and there is nothing to indicate that any defense that he may have had was not fully and fairly presented. He has had a fair trial and the judgment and sentence appealed from will be affirmed.


2
Affirmed.